            Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 1 of 27



  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  DIONICIO DE JESUS MORALES, JESUS
  DE JESUS GALINDO, and FLORENTINO
  SALDANA NAVARRO, individually and on
  behalf of others similarly situated,                                  COMPLAINT

                                     Plaintiffs,
                                                             COLLECTIVE ACTION UNDER
                   -against-                                      29 U.S.C. § 216(b)

  STALWART GROUP INC (D/B/A                                               ECF Case
  ROASTED MASALA) and SAMSON
  SEVERES,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiffs Dionicio De Jesus Morales, Jesus De Jesus Galindo, and Florentino Saldana

 Navarro , individually and on behalf of others similarly situated (collectively, “Plaintiffs”), by and

 through their attorneys, Michael Faillace & Associates, P.C., upon their knowledge and belief, and

 as against Stalwart Group Inc (d/b/a Roasted Masala), (“Defendant Corporation”) and Samson

 Severes, (“Individual Defendant”), (collectively, “Defendants”), allege as follows:

                                           NATURE OF ACTION

       1.       Plaintiffs were former employees of Defendants Stalwart Group Inc (d/b/a Roasted

Masala) and Samson Severes.

       2.       Defendants own, operate, or control an Indian restaurant, located at 914 Columbus

Avenue, New York, NY 10025 under the name “Roasted Masala”.
              Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 2 of 27



        3.      Upon information and belief, individual Defendant Samson Severes, serve or served

as owner, manager, principal, or agent of Defendant Corporation and, through this corporate entity,

operates or operated the restaurant as a joint or unified enterprise.

        4.      Plaintiffs were employed as delivery workers and dishwashers at the restaurant

located at 914 Columbus Avenue, New York, NY 10025.

        5.      Plaintiffs ostensibly were employed as delivery workers. However, they were

required to spend a considerable part of their work day performing non-tipped duties, including but

not limited to dish washing, cutting onions, preparing sauces, cutting chicken and meats, cleaning

the kitchen and sweeping and mopping (hereafter the “non-tipped duties”).

        6.      At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage, overtime, and spread of hours compensation

for the hours that they worked.

        7.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay or

for any additional overtime premium.

        8.      Further, Defendants failed to pay Plaintiffs the required “spread of hours” pay for any

day in which they worked over 10 hours a day.

        9.      Furthermore, Defendants repeatedly failed to pay Plaintiffs wages on a timely basis.

        10.     Defendants employed and accounted for Plaintiffs as delivery workers in their

payroll, but in actuality their duties required a significant amount of time spent performing the non-

tipped duties alleged above.

        11.     Regardless, at all relevant times, Defendants paid Plaintiffs at a rate that was lower

than the required tip-credit rate.



                                                   -2-
               Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 3 of 27



       12.       However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiffs’ non-tipped duties exceeded 20% of each workday, or 2 hours per day,

whichever is less in each day. 12 N.Y. C.R.R. §146.

       13.       Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiffs’ actual duties in payroll records by designating them as delivery workers instead

of non-tipped employees. This allowed Defendants to avoid paying Plaintiffs at the minimum wage

rate and enabled them to pay them at the tip-credit rate (which they still failed to do).

       14.       Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

       15.       At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

       16.       Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

       17.       Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).



                                                   -3-
              Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 4 of 27



                                      JURISDICTION AND VENUE

        18.         This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

        19.         Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate an Indian restaurant located in this district. Further, Plaintiffs were employed by Defendants

in this district.

                                                     PARTIES

                                                      Plaintiffs

        20.         Plaintiff Dionicio De Jesus Morales (“Plaintiff De Jesus” or “Mr. De Jesus”) is an

adult individual residing in New York County, New York.

        21.         Plaintiff De Jesus was employed by Defendants at Roasted Masala from

approximately July 1, 2019 until on or about September 30, 2019.

        22.         Plaintiff Jesus De Jesus Galindo (“Plaintiff Galindo” or “Mr. Galindo”) is an adult

individual residing in New York County, New York.

        23.         Plaintiff Galindo was employed by Defendants at Roasted Masala from

approximately June 25, 2019 until on or about September 30, 2019.

        24.         Plaintiff Florentino Saldana Navarro (“Plaintiff Saldana” or “Mr. Saldana”) is an

adult individual residing in New York County, New York.

        25.         Plaintiff Saldana was employed by Defendants at Roasted Masala from

approximately December 28, 2018 until on or about December 28, 2019.



                                                      -4-
             Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 5 of 27



                                             Defendants

       26.     At all relevant times, Defendants owned, operated, or controlled an Indian restaurant,

located at 914 Columbus Avenue, New York, NY 10025 under the name “Roasted Masala”.

       27.     Upon information and belief, Stalwart Group Inc (d/b/a Roasted Masala) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 914 Columbus Avenue, New

York, NY 10025.

       28.     Defendant Samson Severes is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Samson Severes is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Samson Severes possesses operational control over Defendant Corporation, an ownership interest in

Defendant Corporation, and controls significant functions of Defendant Corporation. He determines

the wages and compensation of the employees of Defendants, including Plaintiffs, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

                                   FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       29.     Defendants operate an Indian restaurant located in the Upper West section of

Manhattan in New York City.

       30.     Individual Defendant, Samson Severes, possesses operational control over Defendant

Corporation, possesses ownership interests in Defendant Corporation, and controls significant

functions of Defendant Corporation.




                                                 -5-
             Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 6 of 27



       31.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       32.     Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

       33.     Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

       34.     In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

       35.     Upon information and belief, Individual Defendant Samson Severes operates

Defendant Corporation as either an alter ego of himself and/or fails to operate Defendant Corporation

as an entity legally separate and apart from himself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for his own benefit as the sole or majority

                 shareholder,

             e) operating Defendant Corporation for his own benefit and maintaining control over

                 this corporation as a closed Corporation,



                                                  -6-
                Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 7 of 27



                f) intermingling assets and debts of his own with Defendant Corporation,

                g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                   liability as necessary to protect his own interests, and

                h) Other actions evincing a failure to adhere to the corporate form.

          36.     At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled

the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.

          37.     In each year from 2018 to 2019, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

          38.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that are used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                            Individual Plaintiffs

          39.     Plaintiffs were former employees of Defendants who were employed as dishwashers

and ostensibly as delivery workers. However, they spent over 20% of each shift performing the non-

tipped duties described above.

          40.     Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                   Plaintiff Dionicio De Jesus Morales

          41.     Plaintiff De Jesus was employed by Defendants from approximately July 1, 2019

until on or about September 30, 2019.



                                                    -7-
             Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 8 of 27



       42.     Defendants employed Plaintiff De Jesus as a dishwasher and ostensibly as a delivery

worker.

       43.     However, Plaintiff De Jesus was also required to spend a significant portion of his

work day performing the non-tipped duties described above.

       44.     Although Plaintiff De Jesus ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

       45.     Plaintiff De Jesus regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       46.     Plaintiff De Jesus’s work duties required neither discretion nor independent

judgment.

       47.     Throughout his employment with Defendants, Plaintiff De Jesus regularly worked in

excess of 40 hours per week.

       48.     From approximately July 1, 2019 until on or about September 30, 2019, Plaintiff De

Jesus worked from approximately 10:30 a.m. until on or about 3:00 p.m. and from approximately

3:30 p.m. until on or about 10:00 p.m., 4 days a week and from approximately 10:30 a.m. until on

or about 10:15 p.m., 2 days a week (typically 67.5 hours per week).

       49.     Throughout his employment, Defendants paid Plaintiff De Jesus his wages by

personal check.

       50.     From approximately July 1, 2019 until on or about September 30, 2019, Defendants

paid Plaintiff De Jesus a fixed salary of $420 per week.

       51.     Plaintiff De Jesus’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.




                                                 -8-
             Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 9 of 27



       52.     For example, Defendants required Plaintiff De Jesus to work an additional 15 minutes

past his scheduled departure time 2 days a week, and did not pay him for the additional time he

worked.

       53.     Plaintiff De Jesus was never notified by Defendants that his tips were being included

as an offset for wages.

       54.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff De Jesus’s wages.

       55.     Plaintiff De Jesus was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       56.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff De Jesus regarding overtime and wages under the FLSA and NYLL.

       57.     Defendants did not provide Plaintiff De Jesus an accurate statement of wages, as

required by NYLL 195(3).

      58.      Defendants did not give any notice to Plaintiff De Jesus, in English and in Spanish

(Plaintiff De Jesus’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      59.      Defendants required Plaintiff De Jesus to purchase “tools of the trade” with his own

funds—including one bicycle.

                                   Plaintiff Jesus De Jesus Galindo

       60.     Plaintiff Galindo was employed by Defendants from approximately June 25, 2019

until on or about September 30, 2019.

       61.     Defendants employed Plaintiff Galindo as a dishwasher.



                                                  -9-
             Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 10 of 27



       62.     Plaintiff Galindo regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       63.     Plaintiff Galindo’s work duties required neither discretion nor independent judgment.

       64.     Throughout his employment with Defendants, Plaintiff Galindo regularly worked in

excess of 40 hours per week.

       65.     From approximately June 25, 2019 until on or about September 30, 2019, Plaintiff

Galindo worked from approximately 10:30 a.m. until on or about 3:00 p.m. and from approximately

3:30 p.m. until on or about 10:00 p.m., 4 days a week and from approximately 10:30 a.m. until on

or about 10:15 p.m., 2 days a week (typically 67 hours per week).

       66.     Throughout his employment, Defendants paid Plaintiff Galindo his wages in cash.

       67.     From approximately June 25, 2019 until on or about September 30, 2019, Defendants

paid Plaintiff Galindo a fixed salary of $500 per week.

       68.     Plaintiff Galindo’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       69.     For example, Defendants required Plaintiff Galindo to work an additional 15 minutes

past his scheduled departure time 2 days a week, and did not pay him for the additional time he

worked.

       70.     Plaintiff Galindo was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       71.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Galindo regarding overtime and wages under the FLSA and NYLL.




                                                 - 10 -
             Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 11 of 27



       72.     Defendants did not provide Plaintiff Galindo an accurate statement of wages, as

required by NYLL 195(3).

      73.      Defendants did not give any notice to Plaintiff Galindo, in English and in Spanish

(Plaintiff Galindo’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      74.      Defendants required Plaintiff Galindo to purchase “tools of the trade” with his own

funds—including one bicycle.

                                 Plaintiff Florentino Saldana Navarro

       75.     Plaintiff Saldana was employed by Defendants from approximately December 28,

2018 until on or about December 28, 2019.

       76.     Defendants ostensibly employed Plaintiff Saldana as a delivery worker.

       77.     However, Plaintiff Saldana also was required to spend a significant portion of his

work day performing the non-tipped duties described above.

       78.     Although Plaintiff Saldana ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

       79.     Plaintiff Saldana regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       80.     Plaintiff Saldana’s work duties required neither discretion nor independent judgment.

       81.     Throughout his employment with Defendants, Plaintiff Saldana regularly worked in

excess of 40 hours per week.

       82.     From approximately December 28, 2018 until on or about December 28, 2019,

Plaintiff Saldana worked from approximately 10:30 a.m. until on or about 10:30 p.m. to 11:00 p.m.,




                                                 - 11 -
             Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 12 of 27



6 days a week and from approximately 10:30 a.m. until on or about 10:30 p.m., one day (every other

week) (typically 67 to 77 hours per week).

       83.     Throughout his employment, Defendants paid Plaintiff Saldana his wages in cash.

       84.     From approximately December 2018 until on or about October 2019, Defendants paid

Plaintiff Saldana a fixed salary of $60 a day.

       85.     From approximately October 2019 until on or about December 2019, Defendants paid

Plaintiff Saldana a fixed salary of $70 per day.

       86.     Plaintiff Saldana’s pay never varied even when he was required to stay later or work

a longer day than his usual schedule.

       87.     For example, Defendants required Plaintiff Saldana to work an additional 30 minutes

to 1 hour his scheduled departure time every day, and did not pay him for the additional time he

worked.

       88.     Plaintiff Saldana never was notified by Defendants that his tips were being included

as an offset for wages.

       89.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Saldana’s wages.

       90.     Plaintiff Saldana was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       91.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Saldana regarding overtime and wages under the FLSA and NYLL.

       92.     Defendants never provided Plaintiff Saldana an accurate statement of wages, as

required by NYLL 195(3).



                                                   - 12 -
             Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 13 of 27



      93.      Defendants never gave any notice to Plaintiff Saldana, in English and in Spanish

(Plaintiff Saldana’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      94.      Defendants required Plaintiff Saldana to purchase “tools of the trade” with his own

funds—including electric bike and bicycle maintenance.

                                 Defendants’ General Employment Practices

      95.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate minimum wage, spread of hours pay, and overtime compensation

as required by federal and state laws.

      96.      Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      97.      Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      98.      Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.

      99.      Defendants required Plaintiffs and all other delivery workers to perform general non-

tipped tasks in addition to their primary duties as delivery workers. Plaintiffs and all similarly

situated employees, have ostensibly been employed as tipped employees by Defendants, although

their actual duties included a significant amount of time spent performing the non-tipped duties

outlined above.



                                                 - 13 -
             Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 14 of 27



      100.     Plaintiffs’ duties were not incidental to their occupation as tipped workers , but

instead constituted entirely unrelated general restaurant work with duties, including the non-tipped

duties described above.

      101.     Plaintiffs and all other tipped workers were paid at a rate that was lower than the

lower tip-credit rate by Defendants.

      102.      However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and these Plaintiffs’ non-tipped duties exceeded 20% of each workday (or 2 hours

a day, whichever is less) (12 N.Y.C.R.R. § 146).

      103.     New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.

      104.     In violation of federal and state law as codified above, Defendants classified Plaintiffs

and other tipped workers as tipped employees, and paid them at a rate that was lower than the lower

tip-credit rate when they should have classified them as non-tipped employees and paid them at the

minimum wage rate.

      105.     Defendants failed to inform Plaintiffs who received tips that Defendants intended to

take a deduction against Plaintiffs’ earned wages for tip income, as required by the NYLL before

any deduction may be taken.

      106.     Defendants failed to inform Plaintiffs who received tips, that their tips are being

credited towards the payment of the minimum wage.




                                                  - 14 -
             Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 15 of 27



      107.     Defendants failed to maintain a record of tips earned by Plaintiffs who worked as

delivery workers and dishwashers for the tips they received.

      108.     Defendants    willfully   disregarded      and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      109.     Defendants paid Plaintiffs their wages in cash and personal checks.

      110.     Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      111.     Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      112.     Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      113.     Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      114.     Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum




                                                 - 15 -
             Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 16 of 27



wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      115.     Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      116.     Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf

of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      117.     At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and were subject

to Defendants’ common practices, policies, programs, procedures, protocols and plans including

willfully failing and refusing to pay them the required minimum wage, overtime pay at a one and

one-half their regular rates for work in excess of forty (40) hours per workweek under the FLSA,

and willfully failing to keep records under the FLSA.

      118.     The claims of Plaintiffs stated herein are similar to those of the other employees.



                                                  - 16 -
             Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 17 of 27



                                   FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      119.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      120.     At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire and

fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.

      121.     At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      122.     Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       123.    Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      124.     Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate is willful within the meaning of 29 U.S.C. § 255(a).

      125.     Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      126.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.




                                                 - 17 -
             Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 18 of 27



      127.     Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      128.     Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation has been willful within the meaning of 29 U.S.C. § 255(a).

      129.     Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      130.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      131.     At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,

controlled the terms and conditions of their employment, and determined the rates and methods of

any compensation in exchange for their employment.

      132.     Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

      133.     Defendants’ failure to pay Plaintiffs the minimum wage is willful within the meaning

of N.Y. Lab. Law § 663.

      134.     Plaintiffs were damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      135.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.



                                                 - 18 -
             Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 19 of 27



      136.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at rates

of one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a

work week.

      137.     Defendants’ failure to pay Plaintiffs overtime compensation is willful within the

meaning of N.Y. Lab. Law § 663.

      138.     Plaintiffs were damaged in an amount to be determined at trial.

                                    FIFTH CAUSE OF ACTION

                 VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                      OF THE NEW YORK COMMISSIONER OF LABOR

      139.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      140.     Defendants failed to pay Plaintiffs one additional hour’s pay at the basic minimum

wage rate before allowances for each day Plaintiffs’ spread of hours exceeded ten hours in violation

of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      141.     Defendants’ failure to pay Plaintiffs an additional hour’s pay for each day Plaintiffs’

spread of hours exceeded ten hours is willful within the meaning of NYLL § 663.

      142.     Plaintiffs were damaged in an amount to be determined at trial.

                                    SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      143.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      144.     Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid by



                                                  - 19 -
             Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 20 of 27



the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as" names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by NYLL §195(1).

      145.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      146.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      147.     With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).

      148.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                  EIGHTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

      149.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.



                                                  - 20 -
               Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 21 of 27



        150.     Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their jobs,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R. §

531.35; N.Y. Lab. Law §§ 193 and 198-b.

        151.     Plaintiffs were damaged in an amount to be determined at trial.



                                     NINTH CAUSE OF ACTION

                    VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                 OF THE NEW YORK LABOR LAW

        152.     Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

        153.     Defendants did not pay Plaintiffs on a regular weekly basis, in violation of NYLL

§191.

        154.     Defendants are liable to each Plaintiff in an amount to be determined at trial.



                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:

           (a)     Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

           (b)     Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;



                                                   - 21 -
          Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 22 of 27



        (c)      Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

        (d)      Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (e)      Declaring that Defendants’ violations of the provisions of the FLSA are willful as

to Plaintiffs and the FLSA Class members;

        (f)      Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (g)      Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (h)      Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

        (i)      Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

        (j)      Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiffs;

        (k)      Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiffs;

        (l)      Declaring that Defendants violated the notice and recordkeeping requirements of



                                                - 22 -
          Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 23 of 27



the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

taken against wages;

       (m)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order are willful as to Plaintiffs;

       (n)     Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (o)     Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (p)     Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage, overtime compensation, and spread of hours pay

shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (q)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;

       (r)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

       (s)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (t)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND



                                                 - 23 -
        Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 24 of 27



      Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York
       May 21, 2020
                                                       MICHAEL FAILLACE & ASSOCIATES, P.C.

                                             By:              /s/ Michael Faillace
                                                       Michael Faillace [MF-8436]
                                                       60 East 42nd Street, Suite 4510
                                                       New York, New York 10165
                                                       Telephone: (212) 317-1200
                                                       Facsimile: (212) 317-1620
                                                       Attorneys for Plaintiffs




                                              - 24 -
Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 25 of 27
Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 26 of 27
Case 1:20-cv-03950-LJL Document 1 Filed 05/21/20 Page 27 of 27
